—In an action to foreclose a mortgage, the defendants Richard Edwards, Jr., Carrie B. Edwards, Vanette Auto Supplies, Inc., *540and Bun-Kay Realty Corp. appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Greenstein, J.), dated April 20, 1998, which, inter alia, upon granting the plaintiffs motion to confirm the Referee’s report, directed the sale of the subject premises.
Ordered that the order and judgment is affirmed, with costs.
On this appeal, with the exception of two arguments, the appellants seek to raise again the very issues previously decided against them on a prior appeal (see, Ometz Realty Corp. v Edwards, 244 AD2d 468). Reconsideration of those issues is barred by the doctrine of law of the case (see, Vedic Heritage v Patel, 232 AD2d 477; Mobil Oil Corp. v City of Syracuse Indus. Dev. Agency, 224 AD2d 15, 19; KTM Partnership-I v 160 W. 86th St. Partners, 169 AD2d 462). “ ‘[(Questions of law that have been resolved by an appellate court on a prior appeal will not be reviewed upon a further appeal to that court’ ” (Mobil Oil Corp. v City of Syracuse Indus. Dev. Agency, supra, at 19, quoting Matter of Local 345 [Heinrich Motors], 96 AD2d 182, 186, revd on other grounds 63 NY2d 985).
The appellants’ remaining arguments were not interposed in the Supreme Court, and thus are not properly before this Court (see, Antler v Jamaica 163 Location Corp., 241 AD2d 437; Green Point Sav. Bank v Oppenheim, 217 AD2d 571). Santucci, J. P., Joy, Feuerstein and Schmidt, JJ., concur.